CHILTON, C. J. —
Upon an examination of the statutes, we entertain no doubt -that the power to take the bond for the *70appearance of the appellant is conferred upon the judge of the City Court.
The fourth section of the act of 1846 (Pamphlet Acts, pp. 80, 31) confers general criminal jurisdiction upon the City Court, co-extensive with the Circuit Court of Mobile, and declares that “the judge of said court, herein provided for, shall be a conservator of the peace in Mobile county, and as such, and in the exercise of the jurisdiction hereby conferred, shall, in -the recess or vacation of said court, have the same power and authority as the judges of the Circuit Courts.” The judges of the Circuit Courts had the power to take such a bond as the one in question; and we are not permitted to doubt that the clear intention of the Legislature, in the clause of the statute above quoted, was to confer a similar power upon the judge of the City Court.
We deem it unnecessary to notice the other statutes referred to.
Let the judgment of the City Court be affirmed.